928 F.2d 400Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Anna Jean BRADLEY, a/k/a Annie Husser, Defendant-Appellant.
No. 89-5204.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1990.Decided March 19, 1991.

Appeal from the United States District Court for the District of South Carolina, at Orangeburg.  Charles E. Simons, Jr., Senior District Judge.  (CR-89-9)
Thomas B. Levy, Thomas B. Levy Law Office, Columbia, S.C., for appellant.
E. Bart Daniel, United States Attorney, Mark C. Moore, Assistant United States Attorney, Columbia, S.C., for appellee.
D.S.C.
AFFIRMED.
Before CHAPMAN, WILKINSON and NEIMEYER, Circuit Judges.
PER CURIAM:


1
Anna Jean Bradley pled guilty to conspiracy to possess cocaine with intent to distribute (21 U.S.C. Sec. 846) and received a guideline sentence of ninety-seven months and ten years supervised release.  She appeals;  we affirm her conviction and sentence.


2
Counsel for Bradley has filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), in which he pointed out several possible grounds for challenging the validity of Bradley's guilty plea, but indicated that he finds no nonfrivolous issues to raise on appeal.  He has also requested that he be allowed to withdraw as Bradley's counsel.  Bradley has been notified of her right to file a supplemental brief, but has failed to exercise her right in this regard.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that Bradley's guilty plea was constitutionally valid and that the sentencing guidelines were properly applied in determining her sentence.  After the government moved for a downward departure based on substantial assistance, the district court departed by reducing Bradley's offense level by two levels and sentencing her at the low end of the resulting guideline range.  We find no abuse of discretion in the district court's decision to depart or in the extent of the departure.    United States v. Summers, 893 F.2d 63, 67 (4th Cir.1990).  Accordingly, we affirm the judgment of conviction and the sentence imposed.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A), this Court requires that counsel inform his client, in writing, of her right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.  Therefore, counsel's request to withdraw from further representation is denied.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


6
AFFIRMED.